Citation Nr: 0820894	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-18 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder, 
including scoliosis and spondylolisthesis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant; D.C.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1974 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Houston, Texas.  

In February 2007, the Board reopened this previously denied 
appeal and remanded it for development.  Unfortunately, as 
discussed below, the Board finds that another remand is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for a low back disorder as due to an in-service back injury 
incurred when he fell while showering.  A review of his 
service treatment records reflects that he complained of 
upper thoracic and low back pain following a fall in the 
showers during basic training; he was promptly discharged 
less than one month after his entrance into service for 
scoliosis, existing prior to enlistment.  Post-service 
treatment records reflect a diagnosis of spondylolisthesis of 
the lumbar spine in June 1975.  See VA X-ray Report dated 
June 17, 1975.  The veteran does not dispute that his 
scoliosis existed prior to his entrance into service; rather, 
as demonstrated by his testimony at a December 2006 
videoconference hearing before the Board, he contends that 
spondylolisthesis developed as a result of his in-service 
back injury.  

I. Social Security Administration Records

The record indicates that the veteran is receiving disability 
benefits from the Social Security Administration (SSA) for 
his claimed back disability.  The Court of Appeals for 
Veterans Claims (Court) has held that SSA records cannot be 
unilaterally deemed irrelevant by VA because the possibility 
that such records contain relevant evidence pertaining to 
etiology cannot be foreclosed absent a review of these 
records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-8 
(2002).  In the present case, as the veteran's SSA records 
purportedly contain evidence pertaining to treatment for his 
claimed back disability, the Board must remand this appeal to 
obtain the SSA decision and the underlying records it 
considered in making its decision.

II. Outstanding Treatment Records 

Throughout this appeal, the veteran has asserted that he has 
experienced low back pain since his August 1974 in-service 
injury.  He has submitted numerous statements indicating 
treatment received following service separation for such 
complaints.  The Board observes that these records are 
relevant to the current claim as they may show continuity of 
symptomatology following the veteran's in-service fall.  
However, after careful review of the record, the Board finds 
that not all identified treatment records have been requested 
and/or obtained.  

In June 2003, the veteran submitted a VA Form 21-4142 which 
lists a number of medical facilities that treated his claimed 
back disability.  Pertinent to this remand, the veteran 
indicated that he received treatment from Clinica Familiar 
for the period from 1974 to 1978; Valley Baptist Medical 
Center for the period from 1963 to 2000; and San Banita 
Medica for the period from 1966 to 1996.  There is no request 
for records associated with the claims file pertaining to any 
of these medical providers' records.  Similarly, the veteran 
submitted a consent form for treatment records from Dr. 
Betancourt; an initial request for these records was sent in 
December 2002.  There is no indication that these records 
were received.  

According to 38 C.F.R. § 3.159(c) (2007), VA has a duty to 
assist veterans in obtaining Federal and private records 
which may be pertinent to their claim.  Regarding private 
treatment records, VA must make "reasonable efforts" to 
obtain such records.  38 C.F.R. § 3.159(c)(1) (2007).  
Moreover, at least one follow up request is required unless 
evidence is received indicating that the records sought do 
not exist or that a follow up request would be futile.  Id.  
With respect to Dr. Betancourt's treatment records, the Board 
finds that a remand is necessary to allow the agency of 
original jurisdiction (AOJ) an opportunity to make at least 
one follow-up attempt to obtain these outstanding treatment 
records.  Regarding the remaining private records, reasonable 
effort should be made to obtain these records, including at 
least one follow-up request if the initial request does not 
result in any indication that these records do not exist or 
that a follow up request would be futile.  

Finally, in addition to outstanding private treatment 
records, the Board finds that attempts have not been made to 
request records from the Amarillo VA Medical Center (MC), 
including the Lubbock VA Outpatient Clinic, or the 
Albuquerque VAMC.  See e.g., Veteran's Written Statement 
received in February 2003.  Furthermore, despite receipt of a 
negative reply from the Houston VAMC in June 2003, the 
veteran submitted an incomplete VA primary care record from 
this facility dated November 19, 2003.  Thus, it appears that 
records from this facility do exist that are not yet of 
record.  A remand is therefore necessary to make appropriate 
attempts to obtain these records.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered in 
the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).

III. VA Examination

The Board remanded this appeal in December 2006 to obtain a 
medical opinion regarding the nature and etiology of the 
veteran's low back disability(ies).  The examiner was 
directed to provide a diagnosis for any low back disability 
identified as well as an opinion as to the date of onset 
(i.e., whether it existed prior to enlistment).  If the 
examiner felt that a disability existed prior to service, he 
or she was directed to provide an opinion as to whether the 
disability increased in severity during service; if so, 
whether such increase was due to the natural progression of 
the disability or due to aggravation by service.  The Board 
indicated that the claims file should be made available to 
the examiner for review prior to the examination.

The March 2007 VA examination report indicates that the 
veteran was "medically boarded out" of service because of 
scoliosis and that he has a present diagnosis of 
spondylolisthesis.  Following an examination and review of 
the claims file, the examiner provided a medical opinion 
about whether a relationship existed between the veteran's 
spondylolisthesis and service.  The examiner, however, failed 
to address the questions regarding the possible preexisting 
nature of the veteran's low back disabilities and whether 
there was aggravation of any preexisting disability.  The 
Board observes that service connection may still be warranted 
for scoliosis (as a developmental defect) if the competent 
evidence demonstrates that it was aggravated by a 
superimposed disease or injury during service.  See 
VAOPGCPREC 82-90 (July 18, 1990).  In light of these 
circumstances, the Board finds that the remand directives 
have not been substantially complied with, and a new remand 
is required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).  

In addition to the absence of an opinion regarding 
aggravation of the veteran's pre-existing scoliosis, the 
Board finds that the March 2007 VA examination report fails 
to reflect that pertinent treatment records were reviewed and 
considered despite the report indicating that the claims file 
was "extensively" reviewed.  Such error is significant in 
light of the examiner's medical opinion.  Specifically, the 
examining physician opined that the veteran's in-service fall 
was not the cause of his spondylolisthesis or current back 
problems because it wasn't until twenty years after he left 
service that he really started to complain about back 
problems.  However, the record contains a June 1975 X-ray 
report diagnosing the veteran with spondylolisthesis.  This 
is less than one year after service separation.  Also of 
record are numerous medical records beginning in June 1975 
reflecting treatment and evaluation for complaints of low 
back pain.  See e.g., VA Orthopedic Consult dated June 16, 
1975; VA Hospital Summary dated October 31, 1979; VA 
treatment report dated in May 1980 reflecting complaints of 
low back pain; VA X-ray Report dated October 27, 1981; VA 
Outpatient Clinic Record dated August 29, 1983.  The opinion 
is therefore inherently flawed.  


The March 2007 examination report also contains legal 
findings that were beyond the purview of the examiner.  For 
example, the examiner determined that the private opinions of 
record were useless because they did not offer evidence to 
support their conclusions.  He also made numerous references 
to the veteran's need to submit new evidence/information to 
lend credence to his case.  However, in this regard, the 
Board must note that in its February 2007 decision to reopen 
the claim on appeal it was determined that the veteran had 
submitted new and material evidence.  Under the 
circumstances, the Board finds that a new VA examination with 
opinion should be obtained that considers all relevant 
medical evidence and addresses all the issues requested in 
December 2006.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any SSA disability 
benefit determinations as well as any 
copies of the records on which such 
determinations were based.  

2.  Obtain any VA treatment records from 
(1) the Amarillo VAMC, including the 
Lubbock Outpatient Clinic; (2) the 
Albuquerque VAMC; and (3) the Houston VAMC 
for the period from August 1974 through 
the present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

3.  Obtain outstanding treatment records 
pertaining to the veteran's claimed back 
disability from Clinica Familiar for the 
period from 1974 through 1978; Valley 
Baptist Medical Center for the period from 
1963 through 2000; and San Banita Medica 
for the period from 1966 through 1996.  If 
possible, use the release form and 
information provided by the veteran in 
June 2003.  Otherwise, contact the veteran 
for a new release.  At least one follow-up 
request should be made unless the AOJ 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

4.  Make a second request for outstanding 
treatment records pertaining to the 
veteran's claimed back disability from Dr. 
Betancourt.  If possible, use the release 
form and information provided by the 
veteran in November 2002.  Otherwise, 
contact the veteran for a new release.  

5.  Schedule the veteran for a VA 
examination with an orthopedic specialist 
that has not previously evaluated the 
veteran for the purpose of ascertaining 
the etiology of any low back disability, 
including spondylolisthesis.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that the claims folder was 
reviewed in connection with the 
examination.  After reviewing the record, 
examining the veteran, and performing any 
medically indicated testing, the examiner 
should:

(a) Specify the nature of any low back 
disorder, providing diagnoses for all 
identified disabilities.  The examiner 
should then provide an opinion as to 
whether any current low back disorder, 
including spondylolisthesis is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
the veteran's active service, including 
his in-service fall.  

(b) Provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's scoliosis was 
aggravated during service by a 
superimposed injury or disease, including 
his August 1974 muscle strain/bruised 
muscle.  See VAOPGCPREC 82-90 (July 18, 
1990).  

A detailed rationale should be provided 
for all opinions.  If it cannot be 
determined whether the veteran currently 
has a low back disability that is related 
to service on a medical scientific basis 
and without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
veteran's claim.  Unless the benefit 
sought on appeal is granted, the veteran 
and his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



